Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered. IDS filed on October 12, 2021 has been considered.
Amendment to the specification filed on October 8, 2021 is acknowledged. The specification has been entered.
Claims 1-11 are pending in this application
Claims 1-11 are allowed as set forth in the Notice of Allowance mailed on July 9, 2021.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A method of treating a retinal angiogenic disease in a subject comprising administering to the subject a pharmaceutically effective amount of a composition comprising a peptide consisting of SEQ ID NO: 4 is both novel and unobvious over the previously cited art of record. None 
The closest art to instant SEQ ID NO: 4 is Ge et al (WO 01/18030, filed with IDS). Ge et al teach Angio-1, Angio-2, Angio-3, Angio-4 and Angio-5 peptides (see SEQ ID NOs: 1-3, 11 and 12). Ge et al teach method for preventing or treating undesirable angiogenesis, for example to prevent tumor metastasis or inhibit growth of a primary tumor, by administering compositions of the anti-angiogenic peptides (see p. 4, lines 15-19). Ge et al teach a peptide sequence consisting of TPHRHQKTPE (Angio-4, SEQ ID NO: 11). Instant SEQ ID NO: 4 has the sequence TPHTHQXTPE, wherein X is any naturally occurring amino acid. There is no teaching or motivation to change the amino acids of SEQ ID NO: 11 of Ge et al to arrive at instant SEQ ID NO: 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-11 are allowed as set forth in the Notice of Allowance mailed on July 9, 2021.


CONCLUSION
Claims 1-11 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654